DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
This action is Non-Final.

Claim Objections
The claims are objected to because the claims go from claim 7 to claim 12. As the claims appear on consecutive page numbers in the disclosure as filed, such numbering is treated as a clear typographical error. As such, original claims 12-16 have been renumbered claims 8-12. Applicant should rely on this form for all future claim sets.
Claim 11 is objected to because of the following informalities:  claim 11 “said parameter” should read “said at least one parameter”.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 2122020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of the citations are not filed in the instant application and are not present in the parent document applicant directs attention to.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements . It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 4 ‘410’.  
The drawings are objected to because Figure 35 does not comply with 1.84(m,p3) as shading is used which detracts from the Figure, black letters should be used, the letters need to be larger, the text should not be on shading.
The drawings are objected to because Figure 35 is not discussed in the detailed description, see Rule 1.74 “When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. Additionally, it is noted that the specification appears to have numerous typographical errors that reasonably could be caused by an optical character recognition algorithm mix up in characters, this issue appears to be present in at least paragraphs 9 (arc), 84 (he), 86 (he), 93 (he), 94 (he), 107 (he), 116 (arc), 136 
The specification is objected to for the discrepancies between disclosure and drawings as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitations “normalizing the spectrogram at least once, time over frequency; normalizing the spectrogram at least once, frequency over time; and determining at least one parameter indicative of sleep state from said analyzing” renders the claim indefinite. First, the term “the spectrogram” lacks proper antecedent basis. Second, claim 1, which the claim depends from already has a normalizing step, it is unclear if these normalizing steps are the same or different from claim 1. Lastly, it is unclear if this is the same or different at least one parameter. For these reasons the metes and bounds of the claim are unclear which renders the claim indefinite.
Regarding claim 9, the limitations computing the spectrogram; normalizing the spectrogram; performing an independent or principal component analysis; and identifying clusters” renders the claim indefinite. First, the tem “the spectrogram” lacks proper antecedent basis. Lastly, these steps claimed are unclear how they relate to the steps of claim 1, such that it is unclear if the steps from claim 1 are being further limited or if these steps are unrelated to the data gathered and processed in claim 1. For these reasons the metes and bounds of the claims are unclear which renders the claim indefinite.
Regarding claim 12, the limitations “from a single electrode or two electrodes” renders the claim indefinite. It is unclear if these limitations are the same or different from “at least a single electrode” from claim 1. This makes the metes and bounds of the claim unclear which renders the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
analyzing said data indicative of brain activity, wherein analyzing said data comprises conducting a first frequency normalization over time (mathematical concept); and 
determining at least one parameter indicative of sleep state from said analyzing (mathematical concept, mental process)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are: non-invasively attaching at least a single electrode to the subject; wirelessly obtaining data indicative of brainwave activity from the at least a single electrode; analyzing via a processor having a non-transitory computer-readable medium including instructions to perform such analysis
These features are directed to pre-solution insignificant activities related to data gathering, and using generic processor structures as a tool to implement the claimed exceptions. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified in step 2A above. Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm/mental process, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm/mental process. In addition, these Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (Low, US 2007/0016095) in view of Modarres (US 6,993,380).
Regarding claim 1, Low teaches a method to assess brain stages in a subject comprising: 
non-invasively attaching at least a single electrode to the subject (see [0237] the user can wear the machine, or an electrode that is connected to the machine, in order to characterize his or her sleep; non-invasively reasonably reads on “wear” an electrode where the plain meaning of wear is have on one's body or a part of one's body as clothing, decoration, protection, or for some other purpose; wear is not “in” or invasive); 
obtaining data indicative of brainwave activity from the at least a single electrode (see Figures 5-10); 
analyzing said data indicative of brain activity via a processor having a non-transitory computer-readable medium including instructions to perform such analysis (see [0197]), wherein analyzing said data comprises conducting a first frequency normalization over time (see Figure 5, [0071] The one or more epochs, in turn, are input into normalizer 506 to normalize frequency data in the one or more epochs across time, thereby frequency weighting the one or more epochs of electroencephalography data); and 
determining at least one parameter indicative of sleep state from said analyzing (see Figures 5-7, [0071] The one or more frequency weighted epochs are then input into classifier 508 
However, the limitation of wirelessly obtaining data indicative of brainwave activity from the at least a single electrode is not directly taught.
Modarres teaches a similar system measuring data indicative of sleep, including transmitting the data from electrode to processing element via wireless transmission (see col. 7 lines 15-41, col. 13 lines 21-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of transmission of data wirelessly from sensor to processor in order to eliminate tethering a patient to a computer apparatus to allow for increased mobility during analysis.
Regarding claim 2, the limitations are met by Low in view of Modarres, where Modarres teaches wherein said obtaining data is received non-invasively by attaching at least a single dry electrode (see col. and col. 6 lines 46-65, col. 7 lines 15-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using dry electrodes in order to measure patient EEG data for sleep related analysis. 
Regarding claim 3, the limitations are met by Low in view of Modarres, where Modarres teaches wherein said obtaining data is received non-invasively by attaching at least a single wet electrode (see col. and col. 6 lines 46-65, Therefore a conductive paste or gel may be applied to the electrode to create a connection with an impedance below 2 K ohms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 4, the limitations are met by Low in view of Modarres, where Low teaches wherein said obtaining data is received from at least a single channel of EEG (see entire document, especially Figures 5-7, [0116]). 
Regarding claim 5, the limitations are met by Low in view of Modarres, where Low teaches wherein said obtaining data is received from at least a single channel of EEG (see entire document, especially Figures 5-7, [0116]).
Regarding claim 6, the limitations are met by Low in view of Modarres, where Low teaches wherein said analyzing data indicative of brain activity is automated data (see [0062], [0116], [0120]-[0122], [0124], [0132], [0185], [0202], [0212], [0237]).
Regarding claim 7, the limitations are met by Low in view of Modarres, where Low teaches wherein said analyzing data indicative of brain activity is manual data (see [0062], [0082], [0093], [0116]-[0118], [0121], [0124], claim 24).
Regarding claim 8, the limitations are met by Low in view of Modarres, where Low teaches wherein said analyzing data indicative of brain activity comprises: normalizing the spectrogram at least once, time over frequency (see [0208]-[0210], Figure 41); normalizing the spectrogram at least once, frequency over time (see [0211], Figure 41); and determining at least one parameter indicative of sleep state from said analyzing (see [0212], [0218], [0222]-[0224], [0236]). 
Regarding claim 9, the limitations are met by Low in view of Modarres, where Low teaches wherein said analyzing data indicative of brain activity comprises: computing the spectrogram (see Figure 6 [0073]-[0076]);  normalizing the spectrogram (see Figure 6 [0077]); 
Regarding claim 10, the limitations are met by Low modified with the teaching of Modarres, where Low teaches determining whether the subject is in a sleep or waking state (see Figures 5-7, [0193]; it is noted this step is not tied to any other process previously claimed and reads on a routine mental step by any clinician, physician, nurse, or subject themselves being aware of the subject being awake/asleep).
Regarding claim 11, the limitations are met by Low modified with the teaching of Modarres, where Low teaches wherein said parameter indicative of sleep or waking state comprises information indicative of likely drug consumption, reaction, or dosage (see [0238], claim 13).
Regarding claim 12, the limitations are met by Low modified with the teaching of Modarres, where Low teaches the at least one parameter is determined from data obtained from a single electrode or two electrodes (see entire document, especially [0237] the user can wear the machine, or an electrode that is connected to the machine, in order to characterize his or her sleep. [0057] At 202, source data with at least one low power frequency range is received. For example, electroencephalography source data for a subject can be received. Source data can be received via a single channel or multiple channels. [0212] This embodiment can obtain additional information from brainwave data, and the embodiment describes automatically detecting different periods of sleep from the analyzed data. The periods of sleep that can be detected can include, but are not limited to, short wave sleep (SWS), rapid eye movement sleep (REM), intermediate sleep (IIS) and wakefulness. According to an important feature, a single .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar systems and/or arrangements are taught by Modarres (US 7,593,767; US 7,860,561), Burton et al. (US 2004/0193068), Kim et al. (US 2008/0009685), Rubin et al. (US 2008/0127978), Lee et al. (US 2009/0253996), Rubin et al. (US 2007/0249952), and Caldwell et al. (US 2004/0073129) EEG data acquisition generally requires attaching electrodes to the user's head. These electrodes can be made of various metals and connected to wires that plug into the EEG analysis or display system. The wires, which are traditionally worn dangling from the user's head, tend to restrict the user's movement and can easily snag when the user moves. To hold the electrodes in place and reduce the chances of snagging wires, electrodes can be planted on the underside of a cap similar to a swimming cap, with a number of electrodes placed in a suitable pattern for data acquisition. However, whether the electrodes are used individually or in a cap, the user remains tethered to the EEG system through the wires running from each electrode…wireless transmitter that permit use of the EEG system without…connecting wires.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791